Exhibit 10.1

 


 


 
LSI INDUSTRIES INC.
 
2003 EQUITY COMPENSATION PLAN
 
As Amended and Restated Through November 19, 2009
 


 
 

--------------------------------------------------------------------------------

 




Table of Contents


Page           


 


Article 1  OBJECTIVES
1
Article 2  DEFINITIONS
1
Article 3  ADMINISTRATION
3  
3.1
The Committee
3
 
3.2
Awards
4
 
3.3
Guidelines
4
 
3.4
Delegation of Authority
4
 
3.5
Decisions Final
4
Article 4  COMMON SHARES SUBJECT TO PLAN
5  
4.1
Common Shares
5
 
4.2
Adjustment Provisions.
5
 
4.3
Merger, Dissolution or Liquidation
5
 
4.4
Change of Control
5
Article 5  DURATION OF PLAN
6
Article 6  STOCK OPTIONS
6  
6.1
Grants
6
 
6.2
Incentive Options
6
 
6.3
Replacement Options
7
 
6.4
Terms of Options
7
 
6.5
Award of Options to Non-Employee Directors.
8
Article 7  STOCK APPRECIATION RIGHTS
9  
7.1
Grants
9
 
7.2
Term
9
 
7.3
Exercise
9
 
7.4
Payment
9
 
7.5
Transferability and Termination
9
Article 8   RESTRICTED AND UNRESTRICTED STOCK AWARDS
9  
8.1
Grants of Restricted Stock Awards
9
 
8.2
Terms and Conditions of Restricted Awards
10
 
8.3
Unrestricted Stock Awards
10
Article 9  PERFORMANCE AWARDS
10
 
9.1
Performance Awards.
10
 
9.2
Terms and Conditions of Performance Awards
11

 
 
 


 
 

--------------------------------------------------------------------------------

 




Table of Contents


Page             


 
 
Article 10  OTHER STOCK UNIT AWARDS
11
Article 11  TRANSFERABILITY OF AWARDS
12
Article 12  TERMINATION OF AWARDS
12  
12.1
Termination of Awards
12
 
12.2
Acceleration of Vesting and Extension of Exercise Period Upon Termination.
13
Article 13  DEFERRALS
14
Article 14  TERMINATION OR AMENDMENT OF PLAN
14
Article 15  GENERAL PROVISIONS
14  
15.1
No Right to Continued Employment or Business Relationship
14
 
15.2
Other Plans
14
 
15.3
Withholding of Taxes
14
 
15.4
Reimbursement of Taxes
14
 
15.5
Governing Law
15
 
15.6
Liability
15


 
 

--------------------------------------------------------------------------------

 

LSI INDUSTRIES INC.
 
2003 EQUITY COMPENSATION PLAN
 
As Amended and Restated November 19, 2009
 
ARTICLE 1
OBJECTIVES
 
LSI Industries Inc. has established this 2003 Equity Compensation Plan effective
November 13, 2003.  This Plan was Amended and Restated as of November 19, 2009
to reflect  a change in the number of Shares authorized to be issued hereunder.
The purposes of this Plan are to enable LSI and its Subsidiaries to compete
successfully in retaining and attracting key employees, directors and advisors
of outstanding ability, to stimulate the efforts of such persons toward LSI’s
objectives and to encourage the identification of their interests with those of
LSI’s shareholders.
 
ARTICLE 2
DEFINITIONS
 
For purposes of this Plan, the following terms shall have the following
meanings:
 
2.1           “Advisor” means anyone who provides bona fide advisory or
consultation services to LSI other than the offer or sale of securities in a
capital-raising transaction.
 
2.2           “Award” means any one or more of the following:  (a) Stock
Options, (b) Stock Appreciation Rights, in tandem with Stock Options or
free-standing; (c) Restricted Stock; (d) performance Shares conditioned upon
meeting performance criteria; and (e) other awards based in whole or in part by
reference to or otherwise based on LSI Common Shares, or other securities of LSI
or any Subsidiary.
 
2.3           “Award Agreement” means a written agreement setting forth the
terms of an Award.
 
2.4           “Award Date” or “Grant Date” means the date designated by the
Committee as the date upon which an Award is granted.
 
2.5           “Award Period” or “Term” means the period beginning on an Award
Date and ending on the expiration date of such Award.
 
2.6           “Board” means the Board of Directors of LSI.
 
2.7           “Code” means the Internal Revenue Code of 1986, as amended, or any
successor legislation.
 
2.8           “Committee” means the committee appointed by the Board and
consisting of one or more Directors, none of whom shall be eligible to receive
any Award except as provided in Subsection 6.5.  Members of the Committee must
qualify as Non-Employee Directors as defined by Rule 16b-3(b)(3)(i).  To the
extent that it is desired that compensation resulting from an Award be excluded
from the deduction limitation of Section 162(m) of the Code, all members of the
Committee granting an Award also shall be “outside directors” within the meaning
of Section 162(m).
 


 
 

--------------------------------------------------------------------------------

 
-2-
 


 
2.9            “Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code.
 
2.10           “Eligible Employee” means anyone, other than one who receives
retirement benefits, consulting fees, honorariums, and the like from LSI who
performs services for LSI or a Subsidiary, including an officer or director of
LSI or a Subsidiary; and is compensated on a regular basis by LSI or a
Subsidiary. 
 
2.11           “Fair Market Value” means the last closing price for a Common
Share on the Nasdaq or any stock exchange or national trading or quotation
system on which such sales are reported.  If the Common Shares are not so traded
or reported, Fair Market Value shall be set under procedures established by the
Committee.
 
2.12           “Incentive Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code or any successor provision.
 
2.13           “Non-Employee Director” means each director of LSI or its
subsidiaries, now serving as a director or elected hereafter, who is not also an
employee of LSI or any of its subsidiaries.
 
2.14           “Non-Tandem SAR” means a Stock Appreciation Right granted without
reference to a Stock Option.
 
2.15           “Non-Qualified Option” means any Stock Option that is not an
Incentive Stock Option.
 
2.16           “Officer” means a person who is considered to be an officer of
LSI under Rule 16a-1(f).
 
2.17           “Other Stock Unit Awards” shall have the meaning set forth in
Section 10.1 hereof.
 
2.18            “Reference Option” shall have the meaning set forth in Section
7.1 hereof.
 
2.19           “Option Price” or “Exercise Price” means the price per Common
Share at which a Common Share may be purchased upon the exercise of an Option or
an Award.
 
2.20           “Participant” means a person to whom an Award has been made
pursuant to this Plan.
 


 
 

--------------------------------------------------------------------------------

 
-3-
 


2.21           “Replacement Option” means a Non-Qualified Option granted
pursuant to Subsection 6.3, upon the exercise of a Stock Option granted pursuant
to this Plan where the Option Price is paid with previously owned Common Shares.
 
2.22           “Restricted Stock” means Common Shares issued pursuant to a
Restricted Stock Award which are subject to the restrictions set forth in the
related Award Agreement.
 
2.23           “Restricted Stock Award” means an award of a fixed number of
Common Shares to a Participant which is subject to forfeiture provisions and
other conditions set forth in the Award Agreement.
 
2.24           “Retirement” means termination of employment or service on the
Board, other than a termination for the reasons specified in Sections 12.13 or
12.14, and other than by death or Disability by an employee or a director who is
at least 65 years of age, or 55 years of age with at least ten years of
employment with, or service on the Board of, LSI or a Subsidiary.
 
2.25           “Rule 16b-3” and “Rule 16a-1(f)” mean Securities and Exchange
Commission Regulations Sect. 240.16b-3 and Sect. 240.16a-1(f) or any
corresponding successor regulations.
 
2.26            “Stock Appreciation Right” or “SAR” means the right to receive,
for each unit of the SAR, cash and/or Common Shares equal in value to the excess
of the Fair Market Value of one Common Share on the date of exercise of the SAR
over the reference price per Common Share established on the date the SAR was
granted.
 
2.27           “Stock Option” or “Option” means the right to purchase Common
Shares, including a Replacement Option, granted pursuant to Article 6.
 
2.28           “Subsidiary” means any corporation, partnership, joint venture,
or other entity of which LSI owns or controls, directly or indirectly, 25% or
more of the outstanding voting stock, or comparable equity participation and
voting power, or which LSI otherwise controls, by contract or any other
means.  However, when the term “Subsidiary” is used in the context of an Award
of an Incentive Option, the applicable percentage shall be 50%.  “Control” means
the power to direct or cause the direction of the management and policies of a
corporation or other entity.
 
2.29           “Tandem SAR” shall mean a Stock Appreciation Right granted with
reference to a Stock Option.
 
2.30           “Transfer” means alienation, attachment, sale, assignment,
pledge, encumbrance, charge or other disposition; and the terms “Transferred” or
“Transferable” have corresponding meanings.
 
ARTICLE 3
ADMINISTRATION
 
3.1           The Committee.  This Plan shall be administered and interpreted by
the Committee.
 


 
 

--------------------------------------------------------------------------------

 
- 4 -
 


3.2           Awards.  The Committee is authorized to grant (i) Stock Options;
(ii) Stock Appreciation Rights, in tandem with Stock Options or free-standing;
(iii) Restricted Stock; (iv) performance Shares conditioned upon meeting
performance criteria; and (v) other awards based in whole or in part by
reference to or otherwise based on LSI Common Shares, or other securities of LSI
or any Subsidiaries (collectively, the “Awards”).  In particular, the Committee
shall has the authority:
 
3.2.1           to select the Eligible Employees and Advisors to whom Awards may
be granted;
 
3.2.2           to determine the types and combinations of Awards to be granted;
 
3.2.3           to determine the number of Common Shares or monetary units which
may be subject to each Award;
 
3.2.4           to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Award, including, but not limited to, the term,
price, exercisability, method of exercise, any restriction or limitation on
transfer, any vesting schedule or acceleration, or any forfeiture provisions or
waiver, regarding any Award, and the related Common Shares, based on such
factors as the Committee shall determine; and
 
3.2.5           to modify or waive any restrictions or limitations contained in,
and grant extensions to the terms of or accelerate the vestings of, any
outstanding Award, other than Performance Awards, as long as such modifications,
waivers, extensions or accelerations are not inconsistent with the terms of this
Plan, but no such changes shall impair the rights of any Participant without his
or her consent.
 
3.3           Guidelines.  The Committee is authorized to adopt, alter and
repeal administrative rules, guidelines and practices governing this Plan and
perform all acts, including the delegation of its administrative
responsibilities, as it deems advisable; to construe and interpret the terms and
provisions of this Plan and any Award issued under this Plan; and to otherwise
supervise the administration of this Plan.  The Committee may correct any
defect, supply any omission or reconcile any inconsistency in this Plan or in
any related Award Agreement in the manner and to the extent it deems necessary
to carry this Plan into effect.
 
3.4           Delegation of Authority.  The Committee may delegate its authority
to Officers of LSI and its administrative duties to Officers or employees of LSI
except with respect to persons who are Senior Officers of LSI as defined by the
Committee and except where performance goals for particular compensation grants
are intended to be excluded from the deduction limitation imposed by Section
162(m) of the Code.
 
3.5           Decisions Final.  Any action, decision, interpretation or
determination by or at the direction of the Committee concerning the application
or administration of this Plan shall be final and binding upon all persons and
need not be uniform with respect to its determination of recipients, amount,
timing, form, terms or provisions.
 


 
 

--------------------------------------------------------------------------------

 
-5-
 


ARTICLE 4
COMMON SHARES SUBJECT TO PLAN
 
4.1           Common Shares.  Subject to adjustment as provided in Subsection
4.2, the number of Common Shares which may be issued under this Plan shall not
exceed two million eight hundred thousand (2,800,000) Common Shares.  If any
Award granted under this Plan shall expire, terminate or be canceled for any
reason without having been exercised in full, the number of unacquired Common
Shares subject to such Award shall again be available for future grants.  The
Committee may make such other determinations regarding the counting of Common
Shares issued pursuant to this Plan as it deems necessary or advisable, provided
that such determinations shall be permitted by law.  Common Shares underlying a
canceled Option shall be counted against the maximum number of Common Shares for
which Options may be granted to an employee.  The repricing of an Option shall
be treated as a cancellation of the Option and the grant of a new Option.
 
4.2           Adjustment Provisions.
 
4.2.1           If LSI shall at any time change the number of issued Common
Shares without new consideration to LSI by stock dividend, split, combination,
recapitalization, reorganization, exchange of Common Shares, liquidation or
other change in corporate structure affecting the Common Shares or make a
distribution of cash or property which has a substantial impact on the value of
issued Common Shares, the total number of Common Shares reserved for issuance
under the Plan shall be appropriately adjusted and the number of Common Shares
covered by each outstanding Award and the reference price or Fair Market Value
for each outstanding Award shall be adjusted so that the aggregate consideration
payable to LSI and the value of each such Award shall not be changed.
 
4.2.2           The Committee may authorize the issuance, continuation or
assumption of Awards or provide for other equitable adjustments after changes in
the Common Shares resulting from any merger, consolidation, sale of assets,
acquisition of property or stock, recapitalization, reorganization or similar
occurrence in which LSI is the continuing or surviving corporation, upon such
terms and conditions as it may deem equitable and appropriate.
 
4.3           Merger, Dissolution or Liquidation.  In the event of the
dissolution or liquidation of LSI or any merger, consolidation, exchange or
other transaction in which LSI is not the surviving corporation or in which 75%
or more of the outstanding Common Shares of LSI are converted into cash, other
securities or other property, each outstanding Award shall terminate as of a
date fixed by the Committee provided that not less than 20 days’ written notice
of the date of expiration shall be given to each holder of an Award and each
outstanding Award shall be fully vested and each such holder shall have the
right during such period following notice to exercise the Award as to all or any
part of the Common Shares for which it is exercisable.
 
4.4           Change of Control.  All outstanding Awards shall become
immediately exercisable in full if a change in control of LSI occurs.  For
purposes of this Agreement, a “change in control of LSI” shall be deemed to have
occurred if (a) any “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, other than a trustee or other fiduciary
holding securities under an employee benefit plan of LSI becomes the “beneficial
owner,” as defined in Rule 13d-3 under that Act, directly or indirectly,
 


 
 

--------------------------------------------------------------------------------

 
- 6 -
 


of securities of LSI representing 25% or more of the combined voting power of
LSI’s then outstanding securities; or (b) during any period of one year (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constitute the Board of Directors and any new
director whose election by the Board or nomination for election by LSI’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof.
 
ARTICLE 5
DURATION OF PLAN
 
This Plan shall continue in effect until November 12, 2013, unless terminated
sooner by the Board pursuant to Article 15.
 
ARTICLE 6
STOCK OPTIONS
 
6.1           Grants.  Stock Options may be granted alone or in addition to
other Awards granted under this Plan.  Each Option granted shall be designated
as either a Non-Qualified Option or an Incentive Option and in each case such
Option may or may not include Stock Appreciation Rights.  One or more Stock
Options and/or Stock Appreciation Rights may be granted to any Eligible Employee
or Advisor, except that no person shall receive during any 12 month period
Non-Qualified Stock Options and Stock Appreciation Rights covering more than
75,000 Common Shares and except that only Non-Qualified Options may be granted
to Advisors.
 
6.2           Incentive Options.  Any option designated by the Committee as an
Incentive Stock Option will be subject to the general provisions applicable to
all Options granted under the Plan plus the following specific provisions:
 
6.2.1           If an Incentive Stock Option is granted to a person who owns,
directly or indirectly, stock representing more than 10% of (i) the total
combined voting power of all classes of stock of LSI and its Subsidiaries, or
(ii) a corporation that owns 50% or more of the total combined voting power of
all classes of stock of LSI, then
 
6.2.1.1                      the Option Price must equal at least 110% of the
Fair Market Value on the date of grant; and
 
6.2.1.2                      the term of the Option shall not be greater than
five years from the date of grant.
 
6.2.2           The aggregate Fair Market Value of Common Shares, determined at
the date of grant, with respect to which Incentive Stock Options that may be
exercised for the first time by any individual during any calendar year under
this Plan or any other plan maintained by LSI and its Subsidiaries shall not
exceed $100,000.  To the extent that the aggregate fair market value of Common
Shares with respect to which Incentive Options are exercisable for the first
time by any individual during any calendar year, under all plans of LSI and its
Subsidiaries, exceeds $100,000, such Options shall be treated as Nonqualified
Options.
 


 
 

--------------------------------------------------------------------------------

 
- 7 -
 


 
6.2.3           Qualification under the Code.  Notwithstanding anything in this
Plan to the contrary, no term of this Plan relating to Incentive Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under this Plan be exercised, so as to disqualify this Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Option under Section 422 of the Code.
 
6.3           Replacement Options.  The Committee may provide either at the time
of grant or subsequently that an Option shall include the right to acquire a
Replacement Option upon the exercise of such Option, in whole or in part, prior
to an Eligible Employee’s termination of employment if the payment of the Option
Price is paid in Common Shares.  In addition to any other terms and conditions
the Committee deems appropriate, the Replacement Option shall be subject to the
following terms:
 
6.3.1           the number of Common Shares subject to the Replacement Option
shall not exceed the number of whole Common Shares used to satisfy the Option
Price of the original Option and the number of whole Common Shares, if any,
withheld by LSI as payment for withholding taxes in accordance with Subsection
15.3;
 
6.3.2           the Replacement Option Grant Date will be the date of the
exercise of the original Option;
 
6.3.3           the Option Price per share shall be the Fair Market Value of a
Common Share on the Replacement Option Grant Date;
 
6.3.4           the Replacement Option shall be exercisable no earlier than one
year after the Replacement Option Grant Date; and
 
6.3.5           the Term of the Replacement Option will not extend beyond the
Term of the original Option.
 
The Committee may, without the consent of the Eligible Employee, rescind the
right to receive a Replacement Option at any time prior to an Option being
exercised.
 
6.4           Terms of Options.  Except as otherwise required by Subsections
6.2, 6.3 or 6.5, Options granted under this Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem desirable:
 
6.4.1           Option Price.  The Option Price shall be determined by the
Committee at the time of grant, except that no Incentive Option may be granted
for an Option Price less than 100% of Fair Market Value on the Grant Date.
 
6.4.2           Option Term.  The Option Term shall be fixed by the Committee,
but no Incentive Option shall be exercisable more than ten years after its Award
Date, and no Non-Qualified Option shall be exercisable more than ten years after
its Award Date.
 


 
 

--------------------------------------------------------------------------------

 
-  8 -
 


6.4.3           Exercisability.  A Stock Option shall be exercisable at such
time or times and subject to such terms and conditions as shall be specified in
the Award Agreement, provided, however, that an Option may not be exercised in
an amount less than One Hundred Common Shares at any one time, unless the total
number available for exercise at that time is less than One Hundred Common
Shares.
 
6.4.4           Method of Exercise.  Stock Options may be exercised in whole or
in part at any time during the Option Term by giving written notice of exercise
to LSI specifying the number of Common Shares to be purchased.  Such notice
shall be accompanied by payment in full of the Option Price in cash unless some
other form of consideration is approved by the Committee at or after the grant.
 
6.4.5           Transferability of Options.  Stock Options shall be Transferable
as provided in Article 11.
 
6.4.6           Termination.  Stock Options shall terminate in accordance with
Article 11.
 
6.4.7           Repricing, Replacement and Regranting.  Without the prior
approval of LSI’s shareholders, Options issued under any of LSI’s existing stock
option plans will not be repriced, replaced, or regranted through cancellation,
or by lowering the Option exercise price of a previously granted award.
 
6.5           Award of Options to Non-Employee Directors.
 
6.5.1           Grants.  Each Non-Employee Director shall be granted a
Non-Qualified Option for 1,500 Common Shares upon appointment or election as a
Director and immediately after each subsequent Annual Shareholders’ Meeting if
such person is serving as a Director at such time either by virtue of being
re-elected or by virtue of serving a term in excess of one year.  All grants
shall be made on the date of the event giving rise to the option.  Such grants
shall continue until the number of Common Shares provided for in this Plan in
Article 4 are exhausted.
 
6.5.2           Terms and Conditions of Options Granted to Non-Employee
Directors.
 
6.5.2.1               The Term of all Options shall be 10 years from the Award
Date.
 
6.5.2.2               The Option Price of all Options shall be the Fair Market
Value of a Common Share on the Award Date.
 
6.5.2.3               All Options shall become vested to the extent of 25% at
the completion of each ninety day period following the date of grant.
 
6.5.2.4               All Options shall be exercisable in the manner provided in
Subsections 6.4.3 and 6.4.4.
 
6.5.2.5               All Options shall be Transferable as provided in Article
11 and shall terminate only upon the expiration of their term or in accordance
with Section 6.5.3.
 


 
 

--------------------------------------------------------------------------------

 
- 9 -
 


         6.5.3            Automatic Termination of Option.  Notwithstanding
anything contained herein to the contrary, if at any time a holder of an option
granted under this Plan becomes an employee, officer or director of or a
consultant to an entity which the Compensation Committee determines is a
competitor of LSI, such option shall automatically terminate as of the date such
conflicting relationship was established.
 
6.5.4           The provisions of this Section 6.5 replace the 1995 Directors’
Stock Option Plan.
 
ARTICLE 7
STOCK APPRECIATION RIGHTS
 
7.1           Grants.  The Committee may, in its discretion, grant Stock
Appreciation Rights to any Eligible Employee or Advisor or Non-Employee
Director.  A Stock Appreciation Right may be granted either with or without
reference to all or any part of a Stock Option.  A “Tandem SAR” is an SAR
granted with reference to a Stock Option (the “Reference Option”).  A
“Non-Tandem SAR” is an SAR granted without reference to a Stock Option.  If the
Reference Option is a Non-Qualified Option, a Tandem SAR may be granted at or
after the date of the Reference Option; if the Reference Option is an Incentive
Option, the Grant Date of a Tandem SAR must be the same as the Grant Date of the
Reference Option.  Any SAR shall have such terms and conditions, not
inconsistent with this Plan, as are established by the Committee in connection
with the Award.
 
7.2           Term.  A Tandem SAR shall terminate and no longer be exercisable
upon the termination of its Reference Option.  A Non-Tandem SAR may have a term
no longer than 10 years from its Grant Date.
 
7.3           Exercise.  A Tandem SAR may only be exercisable at the times and,
in whole or in part, to the extent that its Reference Option is
exercisable.  The exercise of a Tandem SAR shall automatically result in the
surrender of the applicable portion of its Reference Option.  A Non-Tandem SAR
shall be exercisable in whole or in part as provided in its Award
Agreement.  Written notice of any exercise must be given in the form prescribed
by the Committee.
 
7.4           Payment.  For purposes of payment of an SAR, the reference price
per Common Share shall be the Option Price of the Reference Option in the case
of a Tandem SAR and shall be the Fair Market Value of a Common Share on the
Grant Date in the case of a Non-Tandem SAR.  The Committee shall determine the
form of payment.
 
7.5           Transferability and Termination.  Stock Appreciation Rights shall
be Transferable as provided in Article 11 and shall terminate in accordance with
Article 14.
 
ARTICLE 8
RESTRICTED AND UNRESTRICTED STOCK AWARDS
 
8.1           Grants of Restricted Stock Awards.  The Committee may, in its
discretion, grant one or more Restricted Stock Awards to any Eligible Employee
or Advisor or Non-Employee Director.  Each Restricted Stock Award shall specify
the number of Common Shares to be issued to the Participant, the date of such
issuance, the price, if any, to be paid for such Common Shares by the
Participant and the restrictions imposed on such Common Shares.  The Committee
may grant Awards of Restricted Stock subject to the attainment of specified
performance goals, continued employment or such other limitations or
restrictions as the Committee may determine.
 


 
 

--------------------------------------------------------------------------------

 
-  10 -
 


 
8.2           Terms and Conditions of Restricted Awards.  Restricted Stock
Awards shall be subject to the following provisions:
 
8.2.1           Issuance of Common Shares.  Common Shares of Restricted Stock
may be issued immediately upon grant or upon vesting as determined by the
Committee.
 
8.2.2           Stock Powers and Custody.  If Common Shares of Restricted Stock
are issued immediately upon grant, the Committee may require the Participant to
deliver a stock power, endorsed in blank, relating to the Restricted Stock
covered by such an Award.  The Committee may also require that the certificates
evidencing Restricted Stock be held in custody by LSI until the restrictions on
them shall have lapsed.
 
8.2.3           Shareholder Rights.  Unless otherwise determined by the
Committee at the time of grant, Participants receiving Restricted Stock Awards
shall not be entitled to dividend or voting rights for the Restricted Common
Shares until they are fully vested.
 
8.2.4           Termination of Employment.  Upon termination of employment
during the restricted period, all Restricted Stock shall be forfeited, subject
to such exceptions, if any, as are authorized by the Committee, as to
termination of employment, retirement, disability, death or special
circumstances.
 
8.3           Unrestricted Stock Awards.  The Committee may make awards of
unrestricted Common Shares to key Eligible Employees, Advisors and or
Non-Employee Directors in recognition of outstanding achievements or
contributions by such employees and advisors.  Unrestricted Common Shares issued
on a bonus basis may be issued for no cash consideration.  Each certificate for
unrestricted Common Shares shall be registered in the name of the Participant
and delivered to the Participant.
 
ARTICLE 9
PERFORMANCE AWARDS
 
9.1           Performance Awards.
 
9.1.1           Grant.  The Committee may, in its discretion, grant Performance
Awards to Eligible Employees and Advisors.  A Performance Award shall consist of
the right to receive either Common Shares or cash of an equivalent value, or a
combination of both, at the end of a specified Performance Period (defined
below) or a fixed dollar amount payable in cash or Common Shares, or a
combination of both, at the end of a specified Performance Period.  The
Committee shall determine the Eligible Employees and Advisors to whom and the
time or times at which Performance Awards shall be granted, the number of Common
Shares or the amount of cash to be awarded to any person, the duration of the
period during which, and the conditions under which, a Participant’s Performance
Award will vest, and the other terms and conditions of the Performance Award in
addition to those set forth in Subsection 9.2.
 


 
 

--------------------------------------------------------------------------------

 
-  11 -
 


9.1.2           Criteria for Award.  The Committee may condition the grant or
vesting of a Performance Award upon the attainment of specified performance
goals; the appreciation in the Fair Market Value, book value or other measure of
value of the Common Shares; the performance of LSI based on earnings or cash
flow; or such other factors or criteria as the Committee shall determine.
 
9.2           Terms and Conditions of Performance Awards.  Performance Awards
shall be subject to the following terms and conditions:
 
9.2.1           Dividends.  Unless otherwise determined by the Committee at the
time of the grant of the Award, amounts equal to dividends declared during the
Performance Period with respect to any Common Shares covered by a Performance
Award will not be paid to the Participant.
 
9.2.2           Payment.  Subject to the provisions of the Award Agreement and
this Plan, at the expiration of the Performance Period, share certificates, cash
or both as the Committee may determine shall be delivered to the Participant, or
his or her legal representative or guardian, in a number or an amount equal to
the vested portion of the Performance Award.
 
9.2.3           Transferability.  Performance Awards shall be Transferable as
provided in Article 11.
 
9.2.4           Termination of Employment or Advisory Relationship.  Subject to
the applicable provisions of the Award Agreement and this Plan, upon termination
of a Participant’s employment or advisory relationship with LSI or a Subsidiary
for any reason during the Performance Period for a given Award, the Performance
Award in question will vest or be forfeited in accordance with the terms and
conditions established by the Committee.
 
ARTICLE 10
OTHER STOCK UNIT AWARDS
 
10.1           The Committee is authorized to grant to employees of LSI and its
affiliates, either alone or in addition to other Awards granted under the Plan,
Awards of Common Shares or other securities of LSI or any Subsidiary of LSI and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, Common Shares or other securities of LSI or any subsidiary
of LSI (“Other Stock Unit Awards”).  Other Stock Unit Awards may be paid in
cash, Common Shares, other property or in a combination thereof, as the
Committee shall determine.
 
10.2           The Committee shall determine the employees to whom Other Stock
Unit Awards are to be made, the times at which such Awards are to be made, the
number of Common Shares to be granted pursuant to such Awards and all other
conditions of such Awards.  The provisions of Other Stock Unit Awards need not
be the same with respect to each recipient.  The recipient shall not be
permitted to sell, assign, transfer, pledge, or otherwise encumber the Common
Shares or other securities prior to the later of the date on which the Common
Shares or other securities are issued, or the date on which any applicable
restrictions, performance or deferral period lapses.  Common Shares (including
securities convertible into Common Shares) and other securities granted pursuant
to Other Stock Unit Awards may be issued for no cash consideration or for such
minimum consideration
 


 
 

--------------------------------------------------------------------------------

 
- 12 -
 


as may be required by applicable law.  Common Shares (including securities
convertible into Common Shares) and other securities purchased pursuant to
purchase rights granted pursuant to Other Stock Unit Awards may be purchased for
such consideration as the Committee shall determine, which price shall not be
less than the fair market value of such Common Shares or other securities on the
date of grant, unless the Committee otherwise elects.
 
ARTICLE 11
TRANSFERABILITY OF AWARDS
 
Awards and the benefits payable under this Plan shall not be Transferable by the
Participant during his or her lifetime and may not be assigned, exchanged,
pledged, transferred or otherwise encumbered or disposed of except by will or
the laws of descent and distribution or, in the case of an Incentive Stock
Option, except by a domestic relations order pursuant to Section 414(p)(1)(B) of
the Code.  Awards shall be exercisable during a Participant’s lifetime only as
set forth in the preceding sentence by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.
 
Notwithstanding the above, the Committee may, with respect to particular Awards,
other than Incentive Stock Options, establish or modify the terms of the Awards
to allow the Awards to be transferred at the request of the grantee of the
Awards to trusts established by the grantee or as to which the grantee is a
grantor or to family members of the grantee or otherwise for personal and tax
planning purposes of the grantee.  If the committee allows such transfer, such
Options shall not be exercisable for six months following the action of the
Committee.
 
ARTICLE 12
TERMINATION OF AWARDS
 
12.1           Termination of Awards.  All Awards issued under this Plan, except
for those issued to Non-Employee Directors as provided in Section 6.5, shall
terminate as follows:
 
12.1.1           At Expiration of Term.  During any period of continuous
employment or business relationship with LSI or a Subsidiary, an Award will be
terminated only if it is fully exercised or if it has expired by its terms or by
the terms of this Plan.  For these purposes, any leave of absence approved by
LSI shall not be deemed to be a termination of employment.
 
12.1.2           Death, Disability or Retirement.  If a Participant’s employment
by LSI or a Subsidiary terminates by reason of death, Disability or Retirement,
or in the case of an advisory relationship if such business relationship
terminates by reason of death or Disability, any Award held by such Participant,
unless otherwise determined by the Committee at grant, shall be fully vested and
may thereafter be exercised by the Participant or by the Participant’s
beneficiary or legal representative, for a period of one year following
termination of employment, in the case of death or disability, and 90 days in
the case of Retirement, or such longer period as the Committee may specify at or
after grant in all cases other than Incentive Options, or until the expiration
of the stated term of such Award, whichever period is shorter.
 


 
 

--------------------------------------------------------------------------------

 
- 13 -
 


12.1.3           Termination for Cause.  Awards shall terminate immediately if
employment is terminated for cause or by voluntary action of the grantee without
the consent of LSI.  Cause is defined as including, but not limited to, theft of
or intentional damage to LSI property, intentional harm to LSI’s reputation,
material breach of the optionee’s duty of fidelity to LSI, excessive use of
alcohol, the use of illegal drugs, the commission of a criminal act, willful
violation of LSI policies, or trading in Common Shares for personal gain based
on knowledge of LSI’s activities or results when such information is not
available to the general public.
 
12.1.4           Employment and Noncompetition Agreements.  If an individual
holding an Award violates any term of any written employment, confidentiality or
noncompetition agreement between LSI and that person, all existing Awards held
by such person will terminate.  In addition, if at any time of such violation
such person has exercised an Award for Common Shares but has not received
certificates for the Common Shares to be issued, LSI may void the Award and its
exercise.  Any such actions by LSI shall be in addition to any other rights or
remedies available to LSI in such circumstances.
 
12.1.5           Other.  Except as provided above in this Section 12.1, unless
otherwise determined by the Committee at or after grant, if a Participant’s
employment by, or business relationship with, LSI or a Subsidiary terminates for
any reason other than death or Disability, as provided above, the Award will
terminate on the earlier to occur of the stated expiration date or 90 days after
termination of the employment or business relationship.  If a Participant dies
during the 90 day period following the termination of the employment or business
relationship, any unexercised Award held by the Participant, or transferred by
the Participant in accordance with Article 11, shall be exercisable, to the full
extent that such Award was exercisable at the time of death, for a period of one
year after the date of termination of employment of the Participant or until the
expiration of the stated term of the Award, whichever occurs first.
 
12.2           Acceleration of Vesting and Extension of Exercise Period Upon
Termination.
 
12.2.1           Notwithstanding anything contained in this Article 12, upon the
termination of employment of a Participant who is not an Officer or Director of
LSI, for reasons other than those provided in Sections 12.13 and 12.14, the
Committee may, in its sole discretion, accelerate the vesting of all or part of
any Awards held by such terminated Participant, or transferred by the
Participant in accordance with Article 11, so that such Awards are fully or
partially exercisable as of the date of termination, and may also extend the
permitted exercise period of such Awards for up to five years from the date of
termination, but in no event longer than the original expiration date of such
Award.
 
12.2.2           Except as provided in Section 12.2.1 or Section 4.2, in no
event will the continuation of the exercisability of an Award beyond the date of
termination of employment allow the Eligible Employee, or his or her
beneficiaries or heirs, to accrue additional rights under the Plan, or to
purchase more Common Shares through the exercise of an Award than could have
been purchased on the date that employment was terminated.
 


 
 

--------------------------------------------------------------------------------

 
- 14 -
 
ARTICLE 13
DEFERRALS
 
The Committee may permit recipients of Awards to defer the distribution of all
or part of any Award in accordance with such terms and conditions as the
Committee shall establish.
 
ARTICLE 14
TERMINATION OR AMENDMENT OF PLAN
 
Notwithstanding any other provisions hereof to the contrary, the Board may
assume responsibilities otherwise assigned to the Committee and may at any time,
amend, in whole or in part, any provisions of this Plan, or suspend or terminate
it entirely; provided, however, that, unless otherwise required by law, the
rights of a Participant with respect to any Awards granted prior to such
amendment, suspension or termination may not be impaired without the consent of
such Participant.  No amendment shall, without shareholder approval, increase
the number of Common Shares available under the Plan, cause the Plan or any
Award granted under the Plan to fail to meet the conditions for exclusion of
application of the $1 million deduction limitation imposed by the Section 162(m)
of the Code or cause any Incentive Stock Option to fail to qualify as an
Incentive Stock Option as defined by Section 422 of the Code.
 
ARTICLE 15
GENERAL PROVISIONS
 
15.1           No Right to Continued Employment or Business
Relationship.  Neither the establishment of the Plan nor the granting of any
Award hereunder shall confer upon any Participant any right to continue in the
employ of, or in any business relationship with, LSI or any Subsidiary, or
interfere in any way with the right of LSI or any Subsidiary to terminate such
employment or business relationship at any time.
 
15.2           Other Plans.  The value of, or income arising from, any Awards
issued under this Plan shall not be treated as compensation for purposes of any
pension, profit sharing, life insurance, disability or other retirement or
welfare benefit plan now maintained or hereafter adopted by LSI or any
Subsidiary, unless such plan specifically provides to the contrary.
 
15.3           Withholding of Taxes.  LSI may deduct from any payment to be made
pursuant to this Plan, or to otherwise require, prior to the issuance or
delivery of any Common Shares or the payment of any cash to a Participant,
payment by the Participant of any Federal, state, local or foreign taxes
required by law to be withheld.  The Committee may permit any such withholding
obligation to be satisfied by reducing the number of Common Shares otherwise
deliverable or by accepting the delivery of previously owned Common Shares.  Any
fraction of a Common Share required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.
 
15.4           Reimbursement of Taxes.  The Committee may provide in its
discretion that LSI may reimburse a Participant for federal, state, local and
foreign tax obligations incurred as a result of the grant or exercise of an
Award issued under this Plan.
 

 
 
 

--------------------------------------------------------------------------------

 
- 15 -
 


15.5           Governing Law.  This Plan and actions taken in connection with it
shall be governed by the laws of Ohio, without regard to the principles of
conflict of laws.
 
15.6           Liability.  No employee of LSI nor member of the Committee or the
Board shall be liable for any action or determination taken or made in good
faith with respect to the Plan or any Award granted hereunder and, to the
fullest extent permitted by law, all employees and members shall be indemnified
by LSI for any liability and expenses which may occur through any claim or cause
of action arising under or in connection with this Plan or any Awards granted
under this Plan.
 